Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-15 and 27, in the reply filed on 29 June 2022 is acknowledged.  Claims 16-26 have been cancelled. 

Claim Objections
Claims 1-15 and 27 objected to because of the following informalities:  
Claim 1 would read with greater clarity if amended as follows:
--1. (Currently amended ) A method of controlling pressure of a hydraulic fluid in a hydraulic fluid chamber of a high-pressure compressor, comprising: 
increasing the pressure of the hydraulic fluid in the hydraulic fluid chamber and controlling the pressure increase of the hydraulic fluid in the hydraulic fluid chamber 
In the preamble of claims 2-15 and 27, “A method” should be amended to --The method--.
In claim 2, line 3, “establish” should read --establishing--.
In claim 2, line 5, “determine a desired start-up pressure” should read –determining the desired start-up pressure--.
In claim 2, lines 7-8, “by the control element comparing the pressure of the hydraulic fluid in the hydraulic fluid chamber” would read with greater clarity if amended to –comparing the pressure of the hydraulic fluid in the hydraulic fluid chamber by the control element--.
In claim 4, line 2, “comprise an electric pump,” should read –comprises an electric pump--.
In claim 5, line 3, “comprise” should read --comprises--.
In claim 10, line 3, “the inlet” should read --an inlet--.
In claim 11, line 2, “comprises” should read --comprising--.
In claim 12, line 2, “establish” should read --establishing--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited control element in claim 1.  It is described as preferably   mechanical, implemented as a valve, or electric such as PLC controller, in para.’s 0011, 0012 and 0091, inter alia, of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examination Note: The claims are replete with idiomatic phrasing, grammatical errors and inconsistent terminology, possibly due to translation issues.  It is suggested that Applicant carefully review the claims and make appropriate corrections.  
In claim 5, line 4, “an injection assembly” is indefinite because it is not clear if the injection assembly is part of the previously recited hydraulic injection pump assembly of claim 1 or if this is another assembly all together because the term injection assembly uses part of the originally recited term.  This is rendered further unclear because at line 9, the assembly is further recited as comprising an injection pump.  Therefore, it is not clear what elements are being positively recited in the claim or whether they are elements of the hydraulic injection pump assembly or additional elements.  Clarification and correction is required.  
In claim 5, line 16, “a controller is controlling the pressure potential” is indefinite because a control element was previously recited in claim 1 rendering it unclear if this is part of the control element or another controller all together.  The specification appears to suggest they are one and the same, however, it is not evidently clear that this is the case because the control element is described as being a PLC or mechanical valve.  Clarification is required.  For examination, it will be interpreted as “wherein the control element comprises a controller for controlling the pressure potential.”
In claim 6, the limitation “the pressure potential of injection of hydraulic fluid” is indefinite for lacking sufficient antecedent basis in the claims because pressure potential has not been defined in a manner that clearly and distinctly defines the specific pressure characteristics being referenced by the injection assembly.  This appears to be referring to the previously recited pressure increase of the hydraulic fluid but is not evidently clear in this regard.  Correction is required.   For examination, it will be interpreted as “the pressure increase of the hydraulic fluid.”
In claim 6, line 2, “the injection assembly” is indefinite for lacking sufficient antecedent basis in the claims because claim 1 recites a hydraulic injection pump assembly rendering it unclear if this is the same assembly or an element that is part of the assembly.  Claim 5 recites an injection assembly indicating that this claim should likely be dependent upon claim 5, not claim 1.  Note the rejection above.  Correction is required.   For examination, it will be interpreted as “the hydraulic injection pump assembly.”
In claim 7, the limitation “the amount of hydraulic fluid injected into the high-pressure part in a compression cycle is determined by the established potential of injection of hydraulic fluid” is indefinite for lacking sufficient antecedent basis in the claim because an amount or a high-pressure part have not been previously recited in the claims rendering it unclear what elements are being referenced.  Correction is required. It appears that this claim should be dependent upon claim 5. 

In claim 7, lines 2-3, “the established potential of injection of hydraulic fluid” is indefinite for lacking sufficient antecedent basis in the claims because established potential of injection of hydraulic fluid has not been previously recited in the claims from which this claims depends. Claim 5 provides antecedent basis for this limitation but this claim depends from claim 1.   Correction is required.  It appears that this claim should be dependent upon claim 5.
In claim 7, line 5, “the valve” is indefinite for lacking sufficient antecedent basis in the claims because a valve has not been previously recited in the claims from which this claim depends rendering it unclear what is being referenced.  Correction is required.  It appears that this claim should be dependent upon claim 5.
In claims 7-9 and 11, each instance of  “the feedback signal”  is indefinite for lacking sufficient antecedent basis in the claims because a signal has not been previously recited in the claims from which this claim depends rendering it unclear what is being referenced.  Correction is required.  It appears that this claim should be dependent upon claim 5.
In claim 10, line 1, “the controller” is indefinite for lacking sufficient antecedent basis in the claims because a controller has not been previously recited in the claims from which this claims depends. Claim 1 recites a control element rendering it unclear if the recited controller is the same as or part of this control element.  Claim 5 recites a controller.   Correction is required.  It appears that this claim should be dependent upon claim 5.
In claim 10, line 3, “the potential of injection of hydraulic fluid” is indefinite for lacking sufficient antecedent basis in the claims because potential of injection of hydraulic fluid has not been previously recited in the claims from which this claims depends. Claim 5 provides antecedent basis for this limitation, but this claim depends from claim 1.  Correction is required.  It appears that this claim should be dependent upon claim 5.
In claim 10, lines 2-3, “the high-pressure part” is indefinite for lacking sufficient antecedent basis in the claims because a high pressure-part has not been previously recited in the claims from which this claims depends. Correction is required.  It appears that this claim should be dependent upon claim 5.
In claim 11, line 2, “the high-pressure part” is indefinite for lacking sufficient antecedent basis in the claims because a high pressure-part has not been previously recited in the claims from which this claims depends. Correction is required.  It appears that this claim should be dependent upon claim 5.
In claim 13, line 2, “the fluid in the gas chamber” is indefinite for lacking sufficient antecedent basis in the claims because fluid in the gas chamber has not been previously recited in the claims from which this claims depends. Correction is required.  It appears that this claim should be dependent upon claim 12.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleibrink (U. S. Patent Application Publication No. 2003/0031565).
Regarding claim 1, Kleibrink discloses a method of controlling pressure of a hydraulic fluid in a hydraulic fluid chamber of a high-pressure compressor (FIG.’s 2-4, Abstract, para. 0018), the pressure of the hydraulic fluid in the hydraulic fluid chamber is increased towards a desired compressor start-up pressure (para. 0020, gas/oil pressure relationship, gas pressure used to determine compressor start-up pressure in accordance with Applicant’s definition of the term at para. 0009, “pressure in the hydraulic chamber … increased towards … the pressure in the gas chamber” – i. e., pressure required for operation – note that pressures in the hydraulic/oil chamber and gas chambers are related), wherein the pressure increase of the hydraulic fluid in the hydraulic fluid chamber is controlled by a control element 12 or 13 (para. 0020 & 0024, evaluation circuit 12 (PLC) or relief mechanism 13 for oil overflow valve - forming Applicant’s disclosed control element as interpreted under 112f above) and a hydraulic injection pump assembly (para. 0019, injection by the compensation pump, i. e., forming the recited hydraulic injection pump assembly), wherein the pressure increase is performed while the compressor is not in operation (para. 0006 & 0019, inter alia, oil pressure for reliable functioning greater than gas pressure – interpreted as requiring recited pressure increase of the hydraulic fluid before compressor can reliably operate, i. e., compressor not in operation at least according to the broadest reasonable interpretation of the terms).
Re. claim 2, Kleibrink further discloses establish[ing] a representation of pressure of the hydraulic fluid in the hydraulic fluid chamber of the hydraulic system (para. 0020, pressure sensor 10 on oil side providing signal – interpreted as establishing representation of pressure, i. e., determining it by sensing in accordance with Applicant’s desc. at para. 0019, “[e]stablishing a representation of pressure in the hydraulic fluid chamber can be done by means of a pressure sensor”) 
- determin[ing] a desired start-up pressure of the hydraulic fluid in the hydraulic fluid chamber (para. 0020, gas pressure-oil pressure relationship – interpreted as determining start-up pressure, see also para. 0006), 
- by the control element 12, 13 comparing the pressure of the hydraulic fluid in the hydraulic fluid chamber and the desired start-up pressure (para. 0020, maximum values compared with fixed values – interpreted as comparing recited hydraulic fluid pressure with start-up pressure), and 
- terminating a pressure increase within the hydraulic fluid chamber when the pressure of the hydraulic fluid chamber reaches the desired start-up pressure (Id., correct relationship between gas and the oil pressure … is controlled and evaluated” – interpreted as analogous to recited terminating step).
Re. claim 3, Kleibrink discloses starting the compressor after the pressure of the hydraulic fluid in the hydraulic fluid chamber has reached the desired start-up pressure (para. 0021, discussing compressor working cycle – inherently involves starting the compressor in the manner claimed following controlling and regulating the hydraulic pressure).
Re. claim 5, as currently understood, Kleibrink further discloses the pump assembly pumping the hydraulic fluid from the fluid reservoir to the hydraulic fluid chamber comprise (para. 0019): 
- an injection assembly (Id., compensation pump, associated valves and fluid connections) forming part of a hydraulic fluid path between a low-pressure part of the hydraulic system (formed by source of fluid for injection pump) and the high-pressure part (formed by diaphragm pumping chambers), the injection assembly comprising: 
an output valve 8 (para. 0018, check valve – interpreted in accordance with Applicant’s disclosure, “preferably a check valve”, at para. 0084 of the spec.), 
a valve 9 (Id., overflow valve), and 
an injection pump (para. 0019, compensation pump) establishing a flow of hydraulic fluid from the low-pressure part to the high-pressure part when the output valve is open (by virtue of valve being open under pressure), and 
a pressure sensor 10 establishing a feedback signal representing the pressure in the high-pressure part (para. 0020), wherein the injection pump establishing a pressure potential of injection of hydraulic fluid when the valve is closed and when the output valve is closed (inherently when operated, the pump provides hydraulic fluid under pressure to the chamber such that hydraulic fluid in under pressure when valves 8 and 9 are closed allowing pressure to increase), and wherein a controller 12, 13 is controlling the pressure potential of injection of hydraulic fluid into the high-pressure part, by control of the injection assembly based on the feedback signal and a hydraulic fluid peak pressure target value of a desired pressure of hydraulic fluid in the high-pressure part (para. 0019, discussing controlling and regulating the gas and oil pressures using PLC controller and valve relief mechanism 13).
Re. claim 6, as currently understood, Kleibrink discloses the pressure potential of injection of hydraulic fluid is established in the injection assembly (para. 0019, inter alia, pressure potential is interpreted as a pressure increase of the hydraulic fluid).
Re. claim 7, as currently understood, Kleibrink discloses the amount of hydraulic fluid injected into the high-pressure part in a compression cycle is determined by the established potential of injection of hydraulic fluid (para. 0019, “accurately dosed injection by compensation pump”), wherein the potential of injection of hydraulic fluid is controlled by controlling the valve 9 (para. 0018) based on the pressure difference between the pressure represented by the feedback signal and the peak pressure target value (para.’s 0020 & 0025, discussing control and regulation of gas and oil pressure using pressure signals and relief mechanism 13 for overflow valve 9 – interpreted as analogous to recited step).
 Re. claim 8, as currently understood, Kleibrink discloses the pressure is increased during a plurality of compression cycles following the compression cycle during which the feedback signal representing the pressure of the high-pressure part was below the peak pressure target value (FIG. 3, para. 0021, showing pressure increases during compression cycle, compressors operates cyclically, resulting in pressure increases during plurality of cycles, see also para. 0023).
Re. claim 9, as currently understood, Kleibrink discloses the feedback signal representing the pressure in the high-pressure part is measured in each compression cycle (para. 0020 & 0021, sensors are inherently configured and arranged to measure pressure during each compression cycle).
Re. claim 10, as currently understood, Kleibrink discloses the controller 12, 13 (para.’s 0020 & 0024) is controlling the potential of injection of hydraulic fluid so that the pressure in the high- pressure part is always above a reference potential which is equal to or higher than the inlet pressure of the gas (para. 0006, oil pressure is always higher than gas pressure – interpreted as controlling the potential … so that pressure … is always above a reference potential … equal to or higher … of the gas, see also para. 0019 discussing operation of compensation pump – together the evaluation circuit 12, pump and relief mechanism for valve 9 operate to provide the claimed control).
Re. claim 15, Kleibrink discloses the pressure of the hydraulic fluid in the hydraulic fluid chamber is established by a pressure sensor 10 in fluid communication with the hydraulic fluid chamber (FIG. 2, para. 0020, pressure sensor arranged to measure pressure in the hydraulic fluid chamber).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (U. S. Patent Application Publication No. 2003/0031565) in view of Manara et al. (International Patent Application Publication No. WO 2009/157026).
As to claim 4, Kleibrink is discussed and further discloses an injection pump pumping hydraulic fluid via a conduit to the hydraulic fluid chamber (para. 0019).  However, Kleibrink is silent as to the injection pump being electric or that it pumps fluid from a hydraulic fluid reservoir.  In this regard, Manara teaches equipment for filling liquid in a diaphragm pump (FIG. 1, Abstract) using feed pump 104 powered by electric motor 114 (p. 5, lls. 5-10), supplying hydraulic fluid from reservoir 102 (p. 4, ln. 9).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the pump of Kleibrink with an electric pump that supplies fluid from a hydraulic fluid reservoir as suggested by Manara since doing so would predictably provide a source of hydraulic fluid pressure for the hydraulic chamber with expected results.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (U. S. Patent Application Publication No. 2003/0031565) in view of Dekrone (U. S. Patent No. 4627292).
As to claim 11, Kleibrink is discussed and further discloses the feedback signal the feedback signal is established by a pressure sensor 10 comprise a housing mounted to the high-pressure part in which a cylinder with a piston 5 in fluidly connection with the hydraulic fluid of the high-pressure part is located (FIG. 2 as shown). However, Kleibrink is silent as to the pressure sensor comprises a displacement member and a displacement sensor, wherein the pressure of the hydraulic fluid in the high-pressure part is physically displacing a displacement member and wherein the size of the displacement is measured by a displacement sensor.  In this regard, Dekrone teaches a transducer having a displacement member 13 and displacement sensor 12 configured to measure pressure (FIG. 1, col. 5, ln. 64 to col. 6, ln. 13, diaphragm 13 and inductor 12 form recited displacement member and sensor).  That is, Dekrone’s transducer is exposed to fluid in cavity 17 in the manner of the pressure sensor 10 of Kleibrink.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to substitute Dekrone’s pressure transducer (sensor) for the pressure sensor of Kleibrink since it would be known to yield predictable pressure sensing performance with expected results.  The use of the pressure sensor of Dekrone in the combination of Kleibrink is considered a simple substiture of one known pressure sensor for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (U. S. Patent Application Publication No. 2003/0031565).
As to claim 14, Kleinbrink is discussed above but is silent as to a desired volume increase of the hydraulic fluid in the hydraulic fluid chamber is established by introducing between 0.1 and 10 milliliters of hydraulic fluid into the hydraulic fluid chamber before starting the compressor.  Kleinbrink contemplates dispensing an accurately dosed amount of oil injected by the compensation pump (para. 0019),  a desired volume increase using different terminology.  The desired volume increase is known by basic hydraulic principles to be a function of the chamber volume, displacement of the diaphragm and fluid losses or leakage in the system, factors related to the relative size and dimensions of the compressor and its components.  Kleinbrink is silent as to specifying dimensions.  In this regard, it has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Since applicant has not disclosed that having the specific desired volume range solves any stated problem or is for any particular purpose it appears that Kleibrink’s accurately dosed injection of oil from its compensation pump would provide a volume of fluid that would perform equally well as the desired volume range claimed, absent persuasive evidence that the particular volume range is significant, it would have been an obvious matter of design choice, before the effective filing date of the instant application to modify Kleinbrink’s method so that its desired volume increase falls within the claimed range in order to replace the hydraulic fluid accordingly, Id. See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).	
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kleibrink (U. S. Patent Application Publication No. 2003/0031565) in view of Jones et al. (U. S. Patent No. 3276673).
As to claim 27, Kleibrink is discussed above but is silent as to the compressor is a two-stage compressor having a head configured to establish a first pressure and a second head configured to establish a second pressure, wherein the second pressure is higher than the first pressure.  In this regard, Jones teaches two-stage gas compressor having first 10, 10a and second heads 10b, 10c arranged to provide a second pressure higher than a first pressure (FIG. 1, col. 1, lls. 52-65 and col. 2, lls. 59-61).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to adapt Kleinbrink by providing a two-stage compressor so as to produce higher output gas pressures as suggested by Jones, Id.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examination Note: If claim 13 is amended to be dependent upon claim 12.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or fairly suggest the method of controlling pressure of a hydraulic fluid in a hydraulic fluid chamber of a high-pressure compressor as recited in claim 1 further including the step of establishing a representation of pressure of a fluid in a gas chamber of the compressor, and wherein the desired start-up pressure is determined as a pressure below the pressure of the fluid in the gas chamber.
Kleinbrink is concerned with control and regulation of the gas/oil pressure relationship of the compressor by maintaining the hydraulic pressure of the oil above the gas pressure (para.’s 0006 & 0012, inter alia) evidently teaching away from the start-up pressure of the hydraulic fluid being at a lower pressure than the fluid in the gas chamber as required by the method of the instant invention.   
There is no nexus in the prior art of record that teaches or contemplates modifying Kleinbrink in the manner claimed. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feuillebois et al. (U. S. Patent No. 3416453) discloses a diaphragm compressor having a hydraulic pressure limiting device 40 providing a similar control capability.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746